EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. John Griffiths, on June 10, 2022.

Please replace the previous versions of the claims with the following version:

1.	 (Currently Amended)  A computer-implemented method for selecting an optimal combination of cloud resources within budget constraints, by a processor, comprising: 
computing all possible combinations for cloud resource bundles as available for allocation; 
filtering the possible combinations according to predetermined criteria, wherein filtering the possible combinations includes: 
filtering possible combinations having a total cost that exceeds a remaining safe 
budget for cloud resource allocation, if an input budget constraint is hard, and 
filtering possible combinations having the total cost that exceeds a sum of the 
remaining safe budget and a budget overflow limit, if the input budget constraint is soft; 
dividing the filtered possible combinations into a first set that satisfies an overall workload demand for resources required for a workload offloaded to cloud resources and a second set that partially satisfies the overall workload demand for resources; 
in response to determining the first set is not empty: 
calculating a level of goodness for each 
in the first set
ordering the filtered possible combinations in the first set by a respective level of 
goodness; 
selecting for provisioning one of the filtered possible combinations from the first 
set based on the ordering; 
	provisioning the one of the filtered possible combinations from the first set to the 
workload offloaded to the cloud resources; and 
executing the workload offloaded to the cloud resources by respective hardware 
resources in the provisioned one of the filtered possible combinations from the first set;
in response to determining the first set is empty and the overall workload demand is not required to be fully satisfied: 
calculating the level of goodness for each 
combinations in the second set; 
ordering the filtered possible combinations in the second set by a respective level 
of goodness; and 
selecting for provisioning one of the filtered possible combinations from the 
second set based on the ordering; 	
provisioning the one of the filtered possible combinations 

executing the workload offloaded to the cloud resources by respective hardware 
resources in the provisioned one of the filtered possible combinations from the second set; and
wherein the level of goodness for each of the filtered possible combinations in the first set or in the second set is determined by respectively computing an overall score independently for each of compute power, the total cost, and a distribution or co-location of resources of each of a respective filtered possible combination in the first set or in the second set; wherein for each of the filtered possible combinations in the first set or in the second set, each overall score for the compute power, the total cost, and the distribution or co-location of resources of the respective filtered possible combination in the first set or in the second set is computed as a weighted 2AMENDMENT ACCOMPANYING REQUEST FOR CONTINUED EXAMINATIONaggregation of scores assigned to respective aspects within the compute power, the total cost, and the distribution or co-location of resources of the respective filtered possible combination in the first set or in the second set.

2.	(Original)  The method of claim 1, further comprising configuring attributes for each cloud resource bundle, the attributes including at least one of:
a maximum number of instances allowed for allocation;
a cost of an instance;
a number of instances currently available for allocation; and
a number of instances to be allocated in a specific combination of the cloud resource bundles.

3.	(Currently Amended)  The method of claim 2, further comprising assigning allocation values for each one of the cloud resource bundles, wherein an allocation value for a respective cloud resource bundle ranges from zero to the maximum number of instances allowed for allocation for the respective cloud resource bundle, and wherein the allocation value for the respective cloud resource bundle indicates a number of instances to allocate of the respective cloud resource bundle.

4.	(Previously Presented)  The method of claim 1, wherein filtering the possible combinations further includes at least one of:
filtering possible combinations that include at least one cloud resource bundle whose number of instances to allocate exceeds the number of instances currently available for allocation; and
filtering possible combinations that include at least one cloud resource bundle whose specification includes at least one sub-resource amount which is smaller than a corresponding amount in a minimum workload resource requirement. 

5.	(Cancelled)   
	
6.	(Currently Amended)  The method of claim 1, further comprising:
computing the overall score for the compute power of the respective filtered possible combination in the first set or in the second set by:
defining the aspects of the compute power to be inclusive of at least one of: 
processor cores, memory, storage, network bandwidth, and input/output (I/O) capacity of the respective filtered possible combination in the first set or in the second set, wherein the score for each aspect of the compute power is between 0 and 1; and
computing the overall score for the total cost of the respective filtered possible combination in the first set or in the second set by:
calculating an aggregated cost of all individual cloud resource bundles in 
the respective filtered possible combination in the first set or in the second set;
comparing the aggregated cost of the respective 
filtered possible combination in the first set or in the second set with a minimum aggregated cost among the filtered possible combinations;
dividing the minimum aggregated cost by the aggregated cost of the
respective filtered possible combination in the first set or in the second set;
calculating a cost score between 0 and 1 for the 
respective filtered possible combination in the first set or in the second set; and
assigning the cost score of 1 to one of the filtered possible combinations having 
a minimum cost respective to all other filtered possible combinations.

7.	(Currently Amended)  The method of claim 6, further comprising computing the overall score for the distribution or co-location of resources for each of the filtered possible combinations in the first set or in the second set by:
defining the aspects of the distribution or co-location of resources to include at least one of: a total number of cloud resource bundles, a number of distinct cloud resource bundles, a number of distinct reliability zones, and a number of distinct cloud providers;
calculating, for one of the aspects, a high distribution score by assigning the high distribution score of 1 to a respective possible combination having a maximum value of the one of the aspects;
assigning the high distribution score of 0 to a respective possible combination having a minimum value of the one of the aspects; 
calculating a each of the filtered possible combinations in the first set or in the second set by dividing [[the]] a value of the one of the aspects of the respective filtered possible combination in the first set or in the second set by the maximum value of the one of the aspects
calculating, for the one of the aspects a low distribution score by assigning the low distribution score of 1 for the respective possible combination having the minimum value of the one of the aspects; 
assigning the low distribution score of 0 for the respective possible combination having the maximum value of the one of the aspects; and 
calculating a filtered possible combinations in the first set or in the second set by dividing [[the]] a value of the one of the aspects of the respective filtered possible combination in the first set or in the second set by the minimum value of the one of the aspects

8.	(Currently Amended)  A system for selecting an optimal combination of cloud resources within budget constraints, comprising: 
	a processor executing instructions stored in a memory device; wherein the processor:
	computes all possible combinations for cloud resource bundles as available for allocation; 
filters the possible combinations according to predetermined criteria, wherein 
filtering the possible combinations includes: 
filtering possible combinations having a total cost that exceeds a 
remaining safe budget for cloud resource allocation, if an input budget constraint is hard, and 
filtering possible combinations having the total cost that exceeds a 
sum of the remaining safe budget and a budget overflow limit, if the input budget constraint is soft; 
divides the filtered possible combinations into a first set that satisfies an overall 
workload demand for resources required for a workload offloaded to cloud resources and a second set that partially satisfies the overall workload demand for resources; 
in response to determining the first set is not empty: 
calculates a level of goodness for each 
combinations in the first set
orders the filtered possible combinations in the first set by a respective 
level of goodness; 
selects for provisioning one of the filtered possible combinations from 
the first set based on the ordering; 
		provisions the one of the filtered possible combinations from the first set 
to the workload offloaded to the cloud resources; and 
executes the workload offloaded to the cloud resources by respective 
hardware resources in the provisioned one of the filtered possible combinations from the first set;
in response to determining the first set is empty and the overall workload 
demand is not required to be fully satisfied: 
calculates the level of goodness for each 
combinations in the second set; 
orders the filtered possible combinations in the second set by a 
respective level of goodness; and 
selects for provisioning one of the filtered possible combinations from 
the second set based on the ordering; 
provisions the one of the filtered possible combinations 

executes the workload offloaded to the cloud resources by respective 
hardware resources in the provisioned one of the filtered possible combinations from the second set; and
wherein the level of goodness for each of the filtered possible combinations in the 
first set or in the second set is determined by respectively computing an overall score independently for each of compute power, the total cost, and a distribution or co-location of resources of each of a respective filtered possible combination in the first set or in the second set; wherein for each of the filtered possible combinations in the first set or in the second set, each overall score for the compute power, the total cost, and the distribution or co-location of resources of the respective filtered possible combination in the first set or in the second set is computed as a weighted 2AMENDMENT ACCOMPANYING REQUEST FOR CONTINUED EXAMINATIONaggregation of scores assigned to respective aspects within  the compute power, the total cost, and the distribution or co-location of resources of the respective filtered possible combination in the first set or in the second set.

9.	(Original)  The system of claim 8, wherein the processor configures attributes for each cloud resource bundle, the attributes including at least one of:
a maximum number of instances allowed for allocation;
a cost of an instance;
a number of instances currently available for allocation; and
a number of instances to be allocated in a specific combination of the cloud resource bundles.

10.	(Currently Amended)  The system of claim 9, wherein the processor assigns allocation values for each one of the cloud resource bundles, wherein an allocation value for a respective cloud resource bundle ranges from zero to the maximum number of instances allowed for allocation for the respective cloud resource bundle, and wherein the allocation value for the respective cloud resource bundle indicates a number of instances to allocate of the respective cloud resource bundle.

11.	(Previously Presented)  The system of claim 8, wherein filtering the possible combinations further includes at least one of:
filtering possible combinations that include at least one cloud resource bundle whose number of instances to allocate exceeds the number of instances currently available for allocation; and
filtering possible combinations that include at least one cloud resource bundle whose specification includes at least one sub-resource amount which is smaller than a corresponding amount in a minimum workload resource requirement. 

12.	(Cancelled)  

13.	(Currently Amended)  The system of claim 8, wherein the processor:
computes the overall score for the compute power of the respective filtered possible combination in the first set or in the second set by:
defining the aspects of the compute power to be inclusive of at least one of: 
processor cores, memory, storage, network bandwidth, and input/output (I/O) capacity of the respective filtered possible combination in the first set or in the second set, wherein the score for each aspect of the compute power is between 0 and 1; and
computing the overall score for the total cost of the respective filtered possible 
combination in the first set or in the second set by:
calculating an aggregated cost of all individual cloud resource bundles in 
the respective filtered possible combination in the first set or in the second set;
comparing the aggregated cost of the respective 
filtered possible combination in the first set or in the second set with a minimum aggregated cost among the filtered possible combinations;
dividing the minimum aggregated cost by the aggregated cost of the 
respective filtered possible combination in the first set or in the second set;
calculating a cost score between 0 and 1 for the 
respective filtered possible combination in the first set or in the second set; and
assigning the cost score of 1 to one of the filtered possible combinations having 
a minimum cost respective to all other filtered possible combinations.

14.	(Currently Amended)  The system of claim 13, wherein the processor computes the overall score for the distribution or co-location of resources for each of the filtered possible combinations in the first set or in the second set by:
defining the aspects of the distribution or co-location of resources to include at least one of: a total number of cloud resource bundles, a number of distinct cloud resource bundles, a number of distinct reliability zones, and a number of distinct cloud providers;
calculating, for one of the aspects, a high distribution score by assigning the high distribution score of 1 to a respective possible combination having a maximum value of the one of the aspects;
assigning the high distribution score of 0 to a respective possible combination having a minimum value of the one of the aspects; 
calculating a each of the filtered possible combinations in the first set or in the second set by dividing [[the]] a value of the one of the aspects of the respective filtered possible combination in the first set or in the second set by the maximum value of the one of the aspects
calculating, for the one of the aspects a low distribution score by assigning the low distribution score of 1 for the respective possible combination having the minimum value of the one of the aspects; 
assigning the low distribution score of 0 for the respective possible combination having the maximum value of the one of the aspects; and 
calculating a filtered possible combinations in the first set or in the second set by dividing [[the]] a value of the one of the aspects of the respective filtered possible combination in the first set or in the second set by the minimum value of the one of the aspects

15.	(Currently Amended)  A computer program product for selecting an optimal combination of cloud resources within budget constraints, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising:
an executable portion that computes all possible combinations for cloud resource bundles as available for allocation; 
an executable portion that filters the possible combinations according to predetermined criteria, wherein filtering the possible combinations includes: 
filtering possible combinations having a total cost that exceeds a remaining safe 
budget for cloud resource allocation, if an input budget constraint is hard, and 
filtering possible combinations having the total cost that exceeds a sum of the 
remaining safe budget and a budget overflow limit, if the input budget constraint is soft; 
divides the filtered possible combinations into a first set that satisfies an overall 
workload demand for resources required for a workload offloaded to cloud resources and a second set that partially satisfies the overall workload demand for resources; 
an executable portion that, in response to determining the first set is not empty: 
calculates a level of goodness for each 
in the first set
orders the filtered possible combinations in the first set by a respective level of 
goodness; 
selects for provisioning one of the filtered possible combinations from the first 
set based on the ordering; 
	provisions the one of the filtered possible combinations from the first set to the 
workload offloaded to the cloud resources; and 
executes the workload offloaded to the cloud resources by respective hardware 
resources in the provisioned one of the filtered possible combinations from the first set;
an executable portion that, in response to determining the first set is empty and the overall workload demand is not required to be fully satisfied: 
calculates the level of goodness for each 
combinations in the second set; 
orders the filtered possible combinations in the second set by a respective level 
of goodness; and 
selects for provisioning one of the filtered possible combinations from the 
second set based on the ordering;



by respective hardware resources in the provisioned one of the filtered possible combinations from the second set; and 
wherein the level of goodness for each of the filtered possible combinations in the first set or in the second set is determined by respectively computing an overall score independently for each of compute power, the total cost, and a distribution or co-location of resources of each of a respective filtered possible combination in the first set or in the second set; wherein for each of the filtered possible combinations in the first set or in the second set, each overall score for the compute power, the total cost, and the distribution or co-location of resources of the respective filtered possible combination in the first set or in the second set is computed as a weighted 2AMENDMENT ACCOMPANYING REQUEST FOR CONTINUED EXAMINATIONaggregation of scores assigned to respective aspects within the compute power, the total cost, and the distribution or co-location of resources of the respective filtered possible combination in the first set or in the second set.

16.	(Original)  The computer program product of claim 15, further comprising an executable portion that configures attributes for each cloud resource bundle, the attributes including at least one of:
a maximum number of instances allowed for allocation;
a cost of an instance;
a number of instances currently available for allocation; and
a number of instances to be allocated in a specific combination of the cloud resource bundles. 

17.	(Currently Amended)  The computer program product of claim 16, further comprising an executable portion that assigns allocation values for each one of the cloud resource bundles, wherein an allocation value for a respective cloud resource bundle ranges from zero to the maximum number of instances allowed for allocation for the respective cloud resource bundle, and wherein the allocation value for the respective cloud resource bundle indicates a number of instances to allocate of the respective cloud resource bundle. 

18.	(Previously Presented)  The computer program product of claim 15, wherein filtering the possible combinations further includes at least one of:
filtering possible combinations that include at least one cloud resource bundle whose number of instances to allocate exceeds the number of instances currently available for allocation; and
filtering possible combinations that include at least one cloud resource bundle whose specification includes at least one sub-resource amount which is smaller than a corresponding amount in a minimum workload resource requirement. 

19.	(Cancelled)   

20.	(Currently Amended)  The computer program product of claim 15, further comprising an executable portion that:
computes the overall score for the compute power of the respective filtered possible combination in the first set or in the second set by:
defining the aspects of the compute power to be inclusive of at least one of: 
processor cores, memory, storage, network bandwidth, and input/output (I/O) capacity of the respective filtered possible combination in the first set or in the second set, wherein the score for each aspect of the compute power is between 0 and 1; and
computing the overall score for the total cost of the respective filtered possible combination in the first set or in the second set by:
calculating an aggregated cost of all individual cloud resource bundles in 
the respective filtered possible combination in the first set or in the second set;
comparing the aggregated cost of the respective 
filtered possible combination in the first set or in the second set with a minimum aggregated cost among the filtered possible combinations;
dividing the minimum aggregated cost by the aggregated cost of the 
respective filtered possible combination in the first set or in the second set;
calculating a cost score between 0 and 1 for the  
respective filtered possible combination in the first set or in the second set ; and
assigning the cost score of 1 to one of the filtered possible combinations having 
a minimum cost respective to all other filtered possible combinations.

21.	(Currently Amended)  The computer program product of claim 20, further comprising an executable portion that computes the overall score for the distribution or co-location of resources for each of the filtered possible combinations in the first set or in the second set by:
defining the aspects of the distribution or co-location of resources to include at least one of: a total number of cloud resource bundles, a number of distinct cloud resource bundles, a number of distinct reliability zones, and a number of distinct cloud providers;
calculating, for one of the aspects, a high distribution score by assigning the high distribution score of 1 to a respective possible combination having a maximum value of the one of the aspects;
assigning the high distribution score of 0 to a respective possible combination having a minimum value of the one of the aspects; 
calculating a each of the filtered possible combinations in the first set or in the second set by dividing [[the]] a value of the one of the aspects of the respective filtered possible combination in the first set or in the second set by the maximum value of the one of the aspects
calculating, for the one of the aspects a low distribution score by assigning the low distribution score of 1 for the respective possible combination having the minimum value of the one of the aspects; 
assigning the low distribution score of 0 for the respective possible combination having the maximum value of the one of the aspects; and 
calculating a filtered possible combinations in the first set or in the second set by dividing [[the]] a value of the one of the aspects of the respective filtered possible combination in the first set or in the second set by the minimum value of the one of the aspects


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Ferris (US8924539B2) discloses selecting an optimal combination of cloud resources based on selection criteria, generating all possible combinations of target clouds, specifying selection or filtering criteria, determining clouds which satisfy criteria, determining that cloud resource combinations do not satisfy selection criteria but can be optimized around criteria in a set of selection criteria, evaluating target clouds based on the set of selection criteria and generating a selection score, and identifying resources that will be supplied to processes. 
Ashok (US 9665388 B2) discloses applying a ranking algorithm to rank pools of compute nodes and provisioning cloud computing resources to applications deployed to the cloud. 
Subramanian (Application based brokering algorithm for optimal resource provisioning in multiple heterogeneous clouds) discloses calculating a score of a cloud provider using a weighted sum model where each category and attribute has weights. Attributes are aspects of categories and categories include accountability, agility, assurance, financial, performance, security and privacy, and usability. 
Almeidia (US 20220083386 A1) discloses a hard or soft cost constraint for utilizing a cloud server. 
Wright (A constraints-based resource discovery model for multi-provider cloud environments) discloses that feasible resources for an application can be filtered using a heuristic and an application’s constraint is a soft cost constraint for resources. 

However, none of the prior art alone or in combination anticipates or renders obvious the invention set forth in the independent claims 1, 8, and 15. Since none of the prior art, alone or in combination, anticipates or renders obvious the invention set forth in the independent claims, the claims are in condition for allowance. 

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached at (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.L./Examiner, Art Unit 2195	

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195